Citation Nr: 1419646	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-42 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

3.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to December 1984 and from April 1985 to September 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2012, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

During his February 2012 hearing, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for erectile dysfunction.  The issue is no longer before the Board.

Additional evidence has been associated with the claims file following the February 2011 Supplemental Statement of the Case.  The additional records are not relevant and the VA medical treatment records are duplicative and redundant of the evidence already associated with the claims file and considered by the AOJ (diagnosis and medication for hypertension and diagnosis of sleep apnea).  A waiver of initial Agency of Jurisdiction (AOJ) review is not required.  See 38 C.F.R. § 20.1304(c) (2013).  The Veteran did present a waiver of initial AOJ consideration with respect to his own evidence submitted after the February 2012 video hearing.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was denied in a January 2011 rating decision.  A claim for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  That said, claims for increased ratings and claims for TDIU may be separately adjudicated.  See id. at 454.  The Veteran did not appeal the January 2011 rating decision and has not raised the issue of unemployability since that time.  The issue of entitlement to a TDIU is not before the Board.  

The issue of entitlement to a disability rating in excess of 50 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence weighs against a finding that the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD and the evidence indicates that the Veteran's sleep apnea had its onset years after separation from active service.  

2.  The most probative evidence weighs against a finding that the Veteran's hypertension was caused or aggravated by his service-connected PTSD and the evidence indicates that the Veteran's hypertension had its onset years after separation from active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea, to include as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

2.  The criteria for service connection for hypertension, to include as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013).  An April 2010 notification letter satisfied the duty to notify provisions, to include the general criteria for direct and secondary service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and private medical treatment records are associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The service treatment records from the Veteran's second period of active service are unavailable.  The RO contacted the National Personnel Records Center (NPRC) in April 2007 and the NPRC responded that the service treatment records were not retired at Code 13.  The RO contacted VAVBASTL/RMC/RCD and received a negative response.  The response indicated that several searches were conducted and the service treatment records were not located.  The Board finds that any further efforts to locate the records would be futile.  The RO issued a formal finding of unavailability with respect to the service treatment records.  The Veteran was provided an adequate notification letter in June 2007.  The Veteran called the RO and explained that he did not have the records in his possession.  The Board finds that the Veteran was adequately notified regarding the inability to obtain the service treatment records and the Board may proceed with a decision.  See 38 C.F.R. § 3.159(e).    

The Veteran was provided a VA examination in April 2010 with respect to his claims for service connection for sleep apnea and service connection for hypertension.  An additional medical opinion was provided in September 2010.  The April 2010 VA examiner reviewed the claims file, solicited a detailed medical history from the Veteran, and expressed a medical opinion with a well-supported rationale.  The Board acknowledges that the examiner first opined that the claimed disabilities were less likely as not caused by or a result of his PTSD.  However, later in the report, the examiner specifically noted that PTSD was not an aggravating factor.  The Board finds that the opinion is adequate because the examiner discussed causation and aggravation.  See 38 C.F.R. § 3.310; Barr, id.  Subsequent to the April 2010 VA examination, the Veteran submitted additional evidence to include articles and medical studies.  A medical opinion was obtained in September 2010.  The examiner reviewed the claims file, including the additional evidence submitted by the Veteran, discussed the evidence, and determined that the April 2010 VA examiner's opinion should remain unchanged.  The Veteran presented an article following his February 2012 hearing; however, the article is a duplicate of an article already considered by the September 2010 VA examiner.  Therefore, the Board finds that the VA examination and opinions are adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Board finds that an opinion with respect to direct service connection is not required.  A medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4) (2013).  Note (ii) provides that the third requirement may be satisfied by competent evidence showing that post-service treatment for a condition or other possible association with military service.  Id.
In March 2010, the Veteran generally requested compensation as a "direct service-connected disability" and possibly secondary to his PTSD.  He has not testified or provided any statements relating either his sleep apnea or hypertension to active service.  He has not provided any statements related to continuity of symptomatology.  The evidence, including the medical treatment records, does not otherwise relate these claimed disabilities to active service.  The available service treatment records are absent for any clinical findings of hypertension or sleep apnea.  As a result, a medical opinion as to direct service connection is not required.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria 

Service connection may be established for a disability resulting from diseases or injuries which are present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's service treatment records from his second period of active service are unavailable.  In cases where a veteran's service records are unavailable through no fault of his or her own, there is a "heightened duty" to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Sleep Apnea

First, the Board finds that direct service connection is not warranted for sleep apnea.  

The private medical treatment records reflect a diagnosis of sleep apnea to include the results of a sleep study.

While the service treatment records from the Veteran's second period of active service are not available, the available service treatment records are absent for any findings of sleep apnea.  In the reports of medical history dated January 1976, September 1977, October 1980, and January 1984, the Veteran denied experiencing frequent trouble sleeping.  The reports of medical examination are absent for any complaints or findings related to sleep problems or sleep apnea.  

The medical evidence demonstrates that the Veteran was diagnosed with sleep apnea in 2007, years after separation from active service.  See Maxson, supra.  
In March 2010, the Veteran stated that he wanted direct service connection and possibly secondary.  However, he has not made any statements related to chronicity of symptoms since active service, nor has he indicated that any symptoms and/or disability had their onset during active service.  When he was first diagnosed in 2007, it was noted that he had symptoms for many years, but, again, the Veteran has not stated that he had any symptoms during active service.  During his video conference hearing, he testified that he did not experience sleep apnea until years after separation from active service and that he was requesting service connection on a secondary basis.    

There is no evidence, to include competent medical evidence, relating the Veteran's sleep apnea to active service.  

In light of the above, the Board finds that a preponderance of the evidence is against the claim for direct service connection and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.  

In addition, the Board finds that service connection for sleep apnea on a secondary basis is not warranted.  The Veteran contends that his sleep apnea was caused or aggravated by his service-connected PTSD.  The Veteran is diagnosed with sleep apnea and he is service-connected for PTSD.  The remaining question is whether the Veteran's sleep apnea was proximately caused or aggravated by his service-connected PTSD.

The Veteran submitted several articles and a study pertaining to PTSD and sleep apnea.  One journal article noted that sleep complaints are an essential component of symptoms that make up PTSD.  39 J. Psychosom Med, 168 (1998).  The study involved one man with PTSD and severe obstructive OSAS.  The authors explained that the man's case supported the notion that treatment of PTSD would be more successful if treatment of sleep complaints was emphasized and if sleep apnea and other sleep disorders were treated aggressively.  It was noted that the possibility of a connection between sleep disordered breathing and PTSD had implications for understanding the physiology and treatment of PTSD.  The authors stated that each of the possible explanations of the association noted between PTSD and disrupted sleep caused by disordered breathing deserved further study.  The second article, entitled "Advance for Sleep," cited a study in which it was found that 90 percent of 187 sexual assault survivors with PTSD had sleep-disordered breathing (SDB).  "Sleep-disordered breathing, psychiatric distress, and quality of life impairment in sexual assault survivors", J Nerv Ment Dis. 442 (2002).  The doctor who executed the study was quoted as stating that the discovery in the study marked "the beginning" of research looking at a link between SDB and PTSD.  See Advance Healthcare Network for Respiratory Care & Sleep Medicine; http://respiratory-care-sleep-medicine.advanceweb.com/Editorial/Content/PrintFriendly.aspx?CC=4195.

The Veteran submitted a copy of a letter he sent to a private physician, Dr. T.  In an April 2010 response, Dr. T responded that he was unaware of PTSD aggravating or causing sleep apnea, but that untreated sleep apnea may aggravate PTSD.  Dr. T explained that PTSD may contribute indirectly to sleep apnea through secondary weight gain.  This may aggravate sleep apnea in some way.  The Board assigns little probative value to Dr. T's opinion because he used speculative terminology such as "may" aggravate.  See e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  Service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2013).  

The Veteran was provided a VA examination in April 2010.  The examiner reviewed the claims file.  The Veteran was hospitalized in June 2007 and evaluated for symptoms of sleep apnea which had been present for many years.  The examiner opined that sleep apnea was known to be caused by a physiological upper airway disorder without any association to PTSD.  The examiner opined that the sleep apnea was less likely as not caused by it and [PTSD] certainly not an aggravating factor for the Veteran's sleep apnea.

Following the submission of the articles, an additional medical opinion was provided in September 2010.  The examiner reviewed the claims file, to include the abstracts and articles submitted by the Veteran.  The examiner was asked to review the records and indicate whether the April 2010 VA examiner's opinion remained the same or should change as a result of the articles.  The examiner reviewed the evidence and stated that when the articles were reviewed in their entireties, they came from the periphery of medical articles and were not from mainstream medical documentation.  When one reviews the current medical literature, and this would be from well renowned and well-grounded medical documentation sources, there were no articles that specifically state PTSD specifically causes hypertension or sleep apnea.  The examiner explained that all of these conditions have specific etiologies and PTSD was not one of them.  The examiner stated that the articles supplied come from the periphery and were not from studies that have been well proven (repeatedly or scientifically, based on current standards of investigation) over the years.  Many of the articles state "suggest" or "possible" contributions, or "may be related", but none of them state very specific relationships or causations.... They merely suggest.  They suggest further review and investigation.  Suggestions and possibilities are not well founded etiologies.  Concerning sleep apnea, the examiner stated that these were obstructive issues and causation concerning sleep apnea was well documented in the medical literature.  There have been suggestions as to difficulty sleeping and insomnia, but PTSD does not cause obstruction within the upper airway.  It was noted in this Veteran's case, a review of past medical records showed very clear and numerous risk factors for the development of his medical issues.  The indisputable risk factors were described in the history and physical examinations performed in the past.  The examiner determined that the previous medical opinions provided by the April 2010 examiner were not changed.    

With respect to the nexus evidence in this case, the Board assigns the most probative value to the April 2010 VA examiner's opinion and the September 2010 examiner's opinion.  The examiners reviewed the claims file and provided reasoning for the expressed opinions.  Further, the September 2010 VA examiner reviewed the articles submitted by the Veteran after the April 2010 VA examination.  The examiner discussed the articles and determined that the articles were not well-grounded and did not change the April 2010 VA examiner's opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  

With respect to the articles and abstracts of studies, the Board recognizes that competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  However, in this case, the articles and abstracts of medical studies allude to the possibility of a connection between PTSD and sleep apnea.  In the first article, entitled Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome, the authors note a "possibility" of a connection between PTSD and sleep-disordered breathing.  The study focused on the case of one man.  Again, the journal article indicated that research needed to begin to look at a link.  Such an article does not provide a sufficient link to find that sleep apnea is caused or aggravated by PTSD.  Further, these studies are not specific to the Veteran's case.  The Board assigns greater probative value to the September 2010 VA examiner's opinion.   The examiner reviewed the articles and explained that they were not well-grounded to support a change in the prior negative nexus opinion provided by the April 2010 VA examiner.  The Board is not free to substitute its own judgment for that of a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran and his representative contend that his service-connected PTSD caused or aggravated his sleep apnea.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, neither the Veteran nor his representative is considered competent to provide an opinion as to whether his sleep apnea was caused/aggravated by his service-connected disability.  This is a complex medical question that requires medical training and expertise.  Neither the Veteran nor his representative has been shown to possess such knowledge or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Furthermore, the Board has assigned the most probative value to the VA examiners' opinions.  The examiners reviewed the claims file and provided opinions with well-reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In light of the above, the Board finds that the most probative evidence weighs against finding that the Veteran's service-connected PTSD caused or aggravated his sleep apnea.  A preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.

Hypertension

First, the Board considered whether the Veteran is entitled to service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran was not diagnosed with hypertension until years after separation from active service and he has not alleged that he had hypertension within one year of separation from active service.  Service connection is not warranted on a presumptive basis. 

Next, the Board will address service connection on a direct basis.  

The VA treatment records confirm that the Veteran has a current diagnosis of hypertension, which is controlled through medication.  

With respect to an in-service injury or disease, the Veteran's available service treatment records are silent for any complaints or clinical findings of hypertension.  The Board notes blood pressure readings of 126/82 in an October 1980 report of medical examination and a blood pressure reading of 134/82 in a January 1976 report of medical examination.  At the time of the examinations, the Veteran's heart was clinically evaluated as normal.  In the corresponding reports of medical history, he denied experiencing any high or low blood pressure.  For VA purposes, "hypertension" means diastolic blood pressure that is predominantly 90 mm or greater, while "isolated systolic hypertension" means systolic blood pressure that is predominately 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).  There is no evidence of hypertension in the service treatment records.  

While the Veteran generally requested direct service connection, he has not provided any statements or testimony regarding experiencing hypertension during active service and has not related his hypertension to active service.  Instead, it was only noted that he was diagnosed with hypertension in 2007, years after his separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

The evidence of record, including medical treatment records, does not provide a nexus relating hypertension to active service.  A nexus may be demonstrated through continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).  However, no such evidence has been presented here.  There is nothing in the record that otherwise indicates continuity of symptomatology.    

In light of the above, the Board finds that a preponderance of the evidence is against the claim for direct service connection for hypertension.  The benefit-of-the-doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, the Board will address service connection on a secondary basis.  The Veteran contends that his hypertension was caused or aggravated by his service-connected PTSD.  He has been diagnosed with hypertension and he is service-connected for PTSD.  The remaining question is whether the Veteran's hypertension was proximately caused or aggravated by his service-connected PTSD.  

The Veteran submitted several journal articles in support of his claim and contended that these studies demonstrate a relationship between PTSD and hypertension.  One article, dated in January 2007, summarized a study from the Archives of General Psychiatry.  The article indicated that the study tested the hypothesis that high levels of PTSD symptoms may increase coronary heart disease ("CHD") risk.  The study found that, using the Mississippi Scale for Combat-Related PTSD, for each increase in symptom level, the men had a 26 percent increased risk for non-fatal heart attack and fatal CHD combined.  The data suggested that "prolonged stress and significant levels of PTSD may increase the risk for CHD in older male veterans."  An abstract from the Journal of Traumatic Stress, entitled "Relationship of Cynical Hostility and PTSD among Vietnam Veterans" was submitted by the Veteran.  The abstract indicated that the personality of cynical hostility, as measured by the Cook-Medley scale (an MMPI subscale) has been implicated as a risk factor for cardiovascular disease.  The study examined the associated between Cook-Medley scores and PTSD among Vietnam and other-era veterans.  The findings indicated that PTSD veterans "may have" heightened risk for developing cardiovascular disease.  The Veteran submitted a Fact Sheet for PTSD found on the National Center for PTSD website.  In the fact sheet, the author indicated that a number of studies have found an association between PTSD and poor cardiovascular health and that PTSD has been consistently associated with a greater likelihood of cardiovascular morbidity.  In an abstract from the Journal of Behavioral Medicine, it was noted that the clinical literature increasingly indicated that cardiovascular risk factors and cardiovascular disease (CVD) are more common among individuals with PTSD. 34 J. Behav. Med 125 (2009).  It was noted that depression posed a risk for CVD and is often comorbid with PTSD.  The authors examined relationships of lifetime PTSD and depression with high blood pressure in data from the U.S. National Comorbidity Survey.  The authors indicated that PTSD appeared to be related to hypertension independent of hypertension and this may partially explain elevated rates of CVD in PTSD patients.  An article published in the BioMed Central (BMC) journal, entitled "The Association of Posttraumatic Stress Disorder and Metabolic Syndrome: a Study of Increased Health Risk in Veterans" was submitted by the Veteran.  BMC Medicine (2009).  The results of the study indicated that veterans with higher severity of PTSD were more likely to meet diagnostic criteria for metabolic syndrome.  The conclusion indicated that the findings provided preliminary evidence indicating higher severity of PTSD with risk factors for diminished health and increased morbidity, as represented by metabolic syndrome.  

The Veteran was provided a VA examination in April 2010.  The VA examiner reviewed the claims file.  The examiner noted that the Veteran was diagnosed with hypertension for the first time in June 2007, when he had a myocardial infarction.  Prior to that, he had not seen a doctor for at least 10 years.  The examiner opined that the hypertension was less likely than not caused by or a result of PTSD. The examiner explained that the Veteran was first diagnosed with hypertension in 2007 and cannot be considered to be caused by posttraumatic stress.  There was no supporting data in the medical literature that essential hypertension was caused or aggravated by posttraumatic stress disease.  The examiner opined that the condition of hypertension was less likely as not caused by it [PTSD] and certainly not an aggravating factor for the Veteran's well-controlled hypertension.  

A September 2010 VA examiner reviewed the claims file, to include the abstracts and articles submitted by the Veteran.  For the sake of brevity, the Board points to the above discussion of the examiner's opinion.  The examiner was asked to review all of the records and indicate whether the April 2010 VA examiner's opinion was changed by the additional evidence.  The examiner reviewed the additional documentation and found that the previous medical opinions provided by the examiner in April 2010 were not changed.  

The Board assigns the most probative value to the VA examiners' opinions.  The examiners reviewed the claims file and provided well-reasoned rationale as to the expressed opinions.  Specifically, the September 2010 VA examiner noted the articles and indicated that they were not well-grounded and many of the articles used the terms "suggest" or "possible" contributions, or "may be related", but none of them stated very specific relationships or causations.  See e.g., Warren v. Brown, 6 Vet. App. 4 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board finds that the most probative evidence does not support that the Veteran's PTSD caused or aggravated his hypertension.   

Again, competent medical evidence may include statements conveying sound medical principles found in medical treatises and in authoritative writings.  The articles submitted by the Veteran allude to a connection between PTSD and hypertension.  However, as explained by the September 2010 VA examiner, the articles suggest a relationship or connection, but indicate that further studies should be accomplished.  The Board is not free to substitute its own judgment for that of a medical expert.  See Colvin, supra.  

The Veteran submitted copies of decisions by the Board in which service connection for a cardiovascular disease, including hypertension, was granted as secondary to a veteran's PTSD.  However, these decisions are specific to a particular veteran's case and medical history.  Board decisions do not have binding precedential value and each appeal before the Board must be considered under the particular facts of each case.  38 C.F.R. § 20.1303 (2013).  As noted by the September 2010 VA examiner, the Board decisions supplied by the representative are isolated cases and decisions based on private medical documentation that was submitted by those veterans.  The examiner stated that these decisions are done on a case by case basis and are not blanket decisions to be applied to the general public because each case is different.  Therefore, these decisions do not serve as competent evidence to demonstrate a nexus relationship between the Veteran's PTSD and his hypertension.  

The Board acknowledges the Veteran's opinion and that of his representative regarding a link between the Veteran's PTSD and hypertension.  However, neither the Veteran nor the representative has been shown to possess the medical expertise or knowledge to opine that the Veteran's PTSD caused or aggravated his hypertension.  This is a complex medical question and cannot be resolved by lay persons.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While they pointed to the medical studies as support for a nexus relationship, the Board has assigned greater probative value to the September 2010 VA examiner's opinion that the studies are not well-grounded and come from the periphery.  As such, a nexus has not been shown by the most probative evidence of record.  

The Board finds that a preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.  

ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is denied.  

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is denied.


REMAND

The Veteran contends that his PTSD warrants a higher disability rating of 70 percent.  The Veteran's VA psychiatrist, Dr. A.N., submitted a letter in September 2010.  Dr. A.N. recited the rating criteria for a 70 percent disability rating and stated that the Veteran exhibited symptoms including near-continuous panic and depression that affected his ability to function independently, difficulty adapting to stressful situations, which on occasion created episodes of unprovoked irritability and periods of violence, and his isolative behavior affected his ability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Schedule of ratings-mental disorders.  In a March 2012 statement, Dr. A.N. stated that the Veteran's symptoms were constantly fluctuating.  Review of the VA treatment records shows entries authored by Dr. A.N., dated in 2011 and 2013, wherein the Veteran denied experiencing depression.  During a recent visit for treatment in July 2013, Dr. A.N. noted that the Veteran's affect was full, he had a good mood, and his judgment and insight were excellent.   The Veteran was last provided a VA examination in April 2010, approximately four years ago.  Due to the contrasting evidence regarding the severity of the Veteran's PTSD, a new VA examination is required to evaluate the Veteran's PTSD.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

The Veteran continues to seek VA treatment and updated VA treatment records must be requested.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records from the Omaha - VA Nebraska-Western Iowa Health Care System, to include associated clinics.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The claims file must be available for review and the examiner must note that such a review was conducted.  

All manifestations and symptoms of PTSD must be discussed.  

3.  Following the above development, readjudicate the issue.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and allow for an appropriate amount of time for response.  Thereafter, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


